DETAILED ACTION
The papers submitted on 03 August 2022, amending claims 1, 5, and canceling claims 7-10, are acknowledged.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tee et al. (Tunable Flexible Pressure Sensors using Microstructured Elastomer Geometries for Intuitive Electronics) in view of Grzybowski et al. (Elastomeric optical elements with deformable surface topographies: applications to force measurements, tunable light transmission and light focusing) and Li et al. (Opto-mechanical programming of micro-scale information on transparent multilayer shape memory film).
Regarding claim 1, Tee discloses a method for preparing a capacitive pressure sensor,
the sensor comprising a pair of conductive plate layers and a dielectric layer disposed therebetween (FIG. 5B), the dielectric layer comprising a dielectric polymer formed with a polymerization mixture fluid, 
wherein the method comprises placing the polymerization mixture fluid over a mold surface having a first three dimensional pattern thereon to form the dielectric polymer,
thereby forming a second three dimensional pattern on a surface of the dielectric polymer complementary to the first three dimensional pattern (pp. 5429-5430, 5433; FIG. 3, § 2.2. Design and Fabrication of the Microstructures, § 4. Experimental Section).
Tee does not appear to expressly disclose the mold surface is an adhesive tape with the adhesive removed. 
However, Grzybowski suggests that the mold surface is provided by an epoxy replica of commercially available retroreflective tape having the first three dimensional pattern thereon (p. 82 § 2.1. Fabrication of optical elements). 
Additionally, Li a similar method of replica molding a retroreflective surface (title/abstract) in which the tape can be used directly as the casting surface for PDMS pre-polymer (p. 158 col. 2). 
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Tee to include the retroreflective tape surface of Grzybowski and Li, because such tapes are commercially available and provide desirable micro-scale features for replica molding.  
Regarding claim 2, Tee discloses the dielectric polymer comprises a crosslinked polydimethylsiloxane polymer, and the polymerization mixture fluid comprises a pre- polymer mixture comprising at least one or more silicon monomers, and a crosslinking agent selected for crosslinking a linear polydimethylsiloxane polymer to form the crosslinked polydimethylsiloxane polymer (p. 5433; § 4. Experimental Section). Tee suggests 5:1 PDMS to crosslinking agent for the sensor and 10:1 PDMS to crosslinking agent for the soft mold (p. 5433; § 4. Experimental Section).
Tee does not appear to expressly disclose the weight ratio of the pre-polymer mixture to the crosslinking agent in the polymerization mixture fluid is between about 10:1 and about 30:1.
However, Grzybowski discloses a method of forming a similar PDMS force sensor by replica molding (title/abstract) with a 10:1 PDMS/crosslinking agent (p. 82 § 2.1. Fabrication of optical elements).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Tee to include the ratio of Grzybowski, because such a composition could be used in the Tee process with expected results.
Regarding claim 3, Tee discloses curing the polymerization mixture fluid over the mold surface (p. 5433; § 4. Experimental Section). Grzybowski suggests a curing temperature between of 60° C. for 2 hours (p. 82 § 2.1. Fabrication of optical elements), which overlaps the claimed range (MPEP § 2144.05).
Regarding claim 4, Tee suggests degassing the polymerization mixture fluid in a vacuum desiccator prior to said curing the 2polymerization mixture fluid, and after said curing the polymerization mixture fluid, the method further comprises removing or peeling the dielectric polymer from the mold surface (p. 5433; § 4. Experimental Section).
Regarding claim 5, Tee discloses the first three dimensional pattern comprises a plurality of pyramidal projections extending substantially normal to the mold surface (pp. 5429-5430; FIG. 3-4).
Regarding claim 6, Grzybowski suggests each pyramidal projection has a generally triangular pyramid shape having a peak, wherein a peak height of the triangular pyramid shape is about 70 µm (FIG. 2) which is on the order of and approaches the claimed range of between about 80 µm and about 160 µm (MPEP § 2144.05), a base width of the triangular pyramid shape is about 150 µm (FIG. 2) which overlaps the claimed range of between about 160 µm and 240 µm (MPEP § 2144.05), and/or a distance between two said triangular pyramid shapes is about 150 µm (FIG. 1-2) which overlaps the claimed between about 160 µm and 240 µm (MPEP § 2144.05).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tee et al. (Tunable Flexible Pressure Sensors using Microstructured Elastomer Geometries for Intuitive Electronics) in view of Grzybowski et al. (Elastomeric optical elements with deformable surface topographies: applications to force measurements, tunable light transmission and light focusing) and Li et al. (Opto-mechanical programming of micro-scale information on transparent multilayer shape memory film) as applied to claim 1 above, further in view of Zhu et al. (US 2016/0334919 A1) and Choong et al. (Highly Stretchable Resistive Pressure Sensors Using a Conductive Elastomeric Composite on a Micropyramid Array).
Tee discloses electrodes arranged in a cross-bar array with the microstructures sandwiched in between (p. 5433; § 4. Experimental Section) which is equated with the claimed orthogonally coupled conductive layers with parallel elongated conductive tapes.
Tee does not appear to expressly disclose PDMS conductive plates coated with poly(3,4-ethylenedioxythiophene) polystyrene sulfonate (PEDOT:PSS) and plasma sealing the dielectric layer to the conductive plate layers.
However, Zhu discloses a pressure-sensitive film (title/abstract) which includes a plasma sealed a thin dieletric layer between poly(3,4-ethylenedioxythiophen):poly(4-styrenesulfoate) (PEDOT:PSS) (¶ 35).
Further, Choong discloses a stretchable pressure sensor (title/abstract) wherein replica molded PDMS micro-pyramid array is coated with poly(3,4-ethylenedioxythiophen):poly(4-styrenesulfoate) (PEDOT:PSS) (FIG. 1a; pp. 3451-3451). 
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Tee to include the PDMS conductive plates coated with PEDOT:PSS of Zhu and Choong, because such PDMS/PEDOT:PSS conductive layers are elastic and allow for the creation of wholly stretchable pressure sensors in a manner known in the art with expected results.
Response to Arguments
Applicant’s arguments, see pp. 9-13, filed 03 August 2022, with respect to the rejections of claim 8 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Li et al. (Opto-mechanical programming of micro-scale information on transparent multilayer shape memory film).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin A Schiffman whose telephone number is (571)270-7626. The examiner can normally be reached M-F 930a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN A SCHIFFMAN/            Primary Examiner, Art Unit 1742